UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7169



CHARLES MICHAEL MITCHELL,

                                              Plaintiff - Appellant,

          versus


CHIEF AUSTIN; PAUL MEAD, and all other con-
cerned parties of the Columbia City Police
Department,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-99-1620-0-23BD)


Submitted:   February 6, 2001          Decided:     February 20, 2001


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Michael Mitchell, Appellant Pro Se.    Robert Gordon Cooper,
OFFICE OF THE CITY ATTORNEY, Columbia,         South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Michael Mitchell appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. We have reviewed the record and the district court’s opin-

ion agreeing with the magistrate judge’s recommendation to grant

summary judgment to the Appellees* and find no error.    Accordingly,

we affirm on the reasoning of the district court.        Mitchell v.

Austin, No. CA-99-1620-0-23BD (D.S.C.   Aug. 2, 2000).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the Court and argument

would not aid the decisional process.




                                                             AFFIRMED




     *
       Appellees are Charles Austin, Chief of Police for the City
of Columbia, South Carolina, and Paul Mead, an investigator with
the Columbia City Police Department.


                                 2